Carter, J.
(dissenting). — This cause was referred to and considered by Division B of the court, and there being a difference of opinion among its members as to the questions involved, it was referred 'to the. court en banc for decision.
*207Defendant. in error brought an action of assumpsit against plaintiff in error in the Circuit Court of Clay county to recover for services alleged to have been rendered at defendant’s request. From a judgment for $333 rendered against, him, defendant seeks relief by writ of error.
The bill of exceptions shows that the court gave the following instruction at the trial, viz: “If you believe from a preponderance of the evidence that the plaintiff performed the services sued for in this suit at the instance and request .of defendant, or his authorized agent, in making the searches for unpaid taxes and tax certificates in this suit sued for, then the compensation of the plaintiff as an officer of the law is fixed by law and such compensation is 15 cents for each search for more than two years for each year for which search was made; and, if you find for the plaintiff, the amount of your verdict should be 15 cents for each year for more than two years made by the the plaintiff;” and that the instruction was predicated upon the following facts that the testimony tended to prove, viz: “that during the summer of 1900 he (the plaintiff) was clerk of the Circuit Court of Clay county, Florida, and prepared 107 searches on different pieces of land situate in the Ridge-wood Division of Orange Park in said county; that these searches were made for the defendant and have not been paid for, and there was no contract between the parties as to the compensation for the searches, and that the searches extended over the years 1878 to 1900 inclusive, for tax sales.” Upon an exception taken to this cha'rge the first assignment of error is predicated. The correctness of the charge depends upon the proper construction of section 1394, Revised Statutes, which prescribes the fees of clerks of the Circuit Court. So far as it has application to this case it provides that “his compensation as clerk and recorder shall be entirely by fees and shall be as follows:
*208Searches of one year’s standing or less............$ .10
Of more than one year’s standing.................15”
This language is very ambiguous, as no intimation whatever is given as to what is meant by “searches.” I think, however, the “search” here referred to means a search for some particular paper, or record, or to ascertain some particular fact (Church v. St. Paul & Northern Pacific Ry. Co., 23 Minn. 410) ; and if that particular paper, record or fact is of less than one year’s standing the fee for such search will be $ .10, while if it is of more than one year’s standing the fee will be $ .15 regardless of the number of years it has been standing. If, therefore, the order given the clerk was to ascertain the tax sales upon several parcels of land, as seems to have been the case here, the clerk could not charge $ .15 for searching the records of each year, after the first year 1900, unless he found tax sales for each year, for until a sale was found, or the entire records exhausted without finding one, the search would be incomplete. If, however, he found a tax sale for each year he would be entitled to charge $ .15 for each sale found, because when found the search for that particular sale would be complete, and the finding of another in a previous or subsequent year would involve a distinct and independent search for which a separate fee would be allowed. I see nothing in searches for tax certificates to take them out of this rule. The searches for tax sales involves less work on the part of the clerk than searches for deeds, mortgages or other incumbrances, for tax sales are recorded in separate books devoted to nothing else, and under the system which has been in vogue in this State for many years, the lands sold are reported by descriptions following in- consecutive and systematic order, by sections, townships and ranges, so that the description of the land being known, it requires but a few minutes to ascertain if it is embraced in the report of a certain tax sale. The fact that reports of sales are likely to be found each year, because lands are required to be *209sold annually for delinquent taxes, does not in my opinion, furnish a sufficient reason for applying a different rule to tax sales. If all taxes are promptly paid each year there will be no sale, and if not paid there may be more than one sale. It is quite common in some, if not most, of the counties to have two sales every year, the second embracing lands inadvertently omitted from the first; those embraced in the first advertisement but not sold because of defects in the advertisement, as well as lands which were omitted from the first advertisement by reason of promises to the collector by the owners to pay the taxes. In case there are two sales for one year would one fee cover both sales or would a separate fee be properly charged for each sale on the theory that each sale constitutes a separate search? If the latter, then there is no basis for holding that the search is limited by the period of one year; but it would be governed by the number of sales, and in case the're should happen to be no sale for a particular year, what authority would the clerk have for charging for a search for that year, seeing that the statute does not give him a fee for a search for each year, but only for a search of a certain age? It is a well known fact that in most, if not all, of the counties deeds and mortgages are recorded and judgments entered each year. Judgments of the Circuit Court are regularly entered at least twice a year at stated periods, viz: the terms of the court, and if a fee for tax searches is properly chargeable for each year upon the theory that in contemplation of law the lands might possibly have been sold that year, why should a like rule not be applied to mortgages, deeds and judgments upon the theory that a mortgage, deed or judgment affecting the land might possibly have been recorded or entered during that year? A search for a mortgage, deed or judgment does not involve an investigation of the records of tax sales, nor does a search for a tax sale involve an investigation of the records of mortgages, deeds and judgments, so that the fact that the search for tax *210certificates must be made in separate or special records applicable only to tax sales, furnishes no sufficient reason for allowing a fee. for searching the tax sale records of each year, while denying fees upon that basis for searches of mortgage, deed and judgment records, which are all separate from and independent of the tax sale records, as1 well as each other.
Section 1305, Revised Statutes, prohibits officers from making two charges for the same official act or service, and from charging for any constructive service, and from charging fees for any official service performed, unless the fees be expressly authorized and their amount be specified by law. In view of the express prohibitions of this statute the court is not authorized to construe the fee bill so as to authorize two or more charges for the same official service, nor so as to allow a charge for constructive service, nor so as to 'allow any charge whatever except such as is expressly authorized and the amount specified by law. If we construe the statute as permitting a separate charge for a search of the tax records of each year, it seems to me we are authorizing the officer to collect fees which he is prohibited from charging by this statute, for by so construing it we divide one search into many and allow a separate fee for each. Such a construction, if applied generally, will allow fees out of all proportion to the service performed, and if confined to tax sales only, will not only permit exorbitant fees to be charged for such searches, but will place the fees for such searches upon a different basis from other searches.
According to the facts hypothesized under this charge there were only 107 searches made by the plaintiff, extending over the years 1878 to 1900 inclusive, yet the verdict found was for $333. It is very evident that under the charge of the court the jury split up these 107 searches into twenty-three times that sum, making 2,461 searches out of the 107 shown by the statement of facts. In other words, *211they allowed something over twenty fees for each of the 107 searches under this charge, which is expressly forbidden by the statute referred to.
The instruction given authorized the jury to allow .15 for each search for more than two years, for each year for which search was made, thereby holding that every search of the records of a particular year would constitute a complete search, though no sale was found, and in thus construing the statute the court was in error. The statute does not,, like the statute considered in the V Minnesota case above referred to, limit the search to the records or files of each year, but places all searches in one of the two classes only, viz: those of one year’s standing or less, and those of more than one year’s standing. Eor this error in the charge I think the judgment should be reversed and a new trial granted, but as a majority of the court think otherwise, I will proceed to consider the only other error assigned, which is based upon the order overruling the motion for a new trial.
The only question presented in argument, under this assignment of error is whether the evidence is sufficient to prove that the work was done at the request of a duly authorized agent of the defendant. Upon this subject it appears from the evidentiary bill that the work was ordered for defendant by John Murray who said at the time that if defendant did not take it he would buy the lands himself. Defendant was a turpentine operator who frequently purchased tax titles to timber lands for the purpose of using them for turpentine purposes. John Murray was a woods-rider in his employ, and his duties were to report timber lands,. and, if instructed by defendant, to order searches made. Defendant admitted that once before he had directed Murray to order searches made, and that he sent money to pay for same. He denied authorizing Murray to order these particular searches, and there is nothing in the testimony tending to contradict this. ■ Plaintiff’s deputy testified *212that Murray had previously at different times ordered work done for defendant and had paid for same. The work sued for was ordered in July, and performed during July and August. In September the defendant returned the certificates of search with a letter to plaintiff as follows: “Upon investigation I find that the lands covered by the tax searches would cost $3.00 per acre. How do you expect a turpentine operator to stand such prices? I never ordered this work, or told any one to order it for me. I will not pay the bill you sent me. Still, as you have done the work and are out the expense for doing it, I will stand that expense as I believe I can stand it better than you can. I will pay you $50 to settle the whole matter. This is all I will do. Then I shall be out $50 for nothing, and you will not be out anything except the profit.” I am of opinion that the jury was authorized to find the defendant liable under this testimony. I do not think the remark made by Murray at the time of ordering the work, to the effect that if defendant did not take it he would buy the lands'himself, can be properly construed as a denial of his authority to order the work on behalf of defendant. His evident meaning was that though he was ordering the work for defendant, yet if defendant did not choose to purchase the lands he would do so himself. The remark does not imply a doubt as to his authority to bind the defendant for the work to be done. It is not intimated in the testimony that the clerk was to be paid for his work only in the event the defendant or Murray bought the lands. Murray’s duties required him to report timber lands and to have searches made when instructed by defendant. He had previously ordered work done and searches made for defendant which defendant recognized as duly authorized and which he paid for, or gave Murray money to pay for. Plaintiff had no knowledge that Murray was not instructed to order this particular work. The certificates of search came to the possession of defendant with a memorandum of the fees due therefor, and *213instead of repudiating at once the act of his agent in ordering the searches made, defendant repudiated it only when he found that the land would cost too much. These and other facts shown by the testimony lead me to the conclusion that the jury was justified in holding defendant liable, and the court having approved the finding by denying the motion for a new trial, I do not think this court should set aside the verdict and grant a new trial on the ground here insisted upon.